Per Curiam:
The order appealed from should be modified by reducing the amount stated in the warrant of attachment to $1,500, and as so modified affirmed, without costs. Present—Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ. McLaughlin and Scott, JJ., dissented, and voted to reverse the order appealed from and to vacate the attachment, on *918the ground that it does not appear from the papers that the plaintiffs have a cause of action against the defendant. Order modified as stated in opinion, and as modified affirmed, without costs. Order to be settled on notice.